Citation Nr: 1533609	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-03 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for hiatal hernia with reflux esophagitis and gastroesophageal reflux disease (GERD) with a history of irritable colon syndrome and Barrett's esophagus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1961 to June 1965 and from May 1966 to December 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 (hiatal hernia) and January 2009 (TDIU) rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a November 2013 videoconference Board hearing.  In November 2013 written correspondence the Veteran's attorney stated that the Veteran was unable to attend, and did not wish to reschedule.  The hearing request is deemed withdrawn.

These matters were before the Board in December 2013, when they were remanded for further development.  (Claims of service connection for cirrhosis of the liver and larynx cancer and for increased ratings for microvesicular steatotic chronic hepatitis, diabetes mellitus, type II, and posttraumatic stress disorder (PTSD) were denied in the December 2013 decision; they are no longer in appellate status.)  The December 2013 Board decision was by a (then-acting) Veterans Law Judge other than the undersigned; the case has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Upon review of the record, the Board finds that additional development is needed to satisfy VA's duty to assist the Veteran in obtaining evidence pertinent to the adjudication of his claim.  VA treatment records added to the Veteran's claims file in accordance with the Board's instructions in its December 2013 Remand suggest that the Veteran has received additional private treatment, not reflected in the record before the Board, to treat symptoms of esophageal stricture (which could support an increased rating for service-connected hiatal hernia).  Specifically, a November 2013 VA treatment record notes an esophageal dilatation procedure planned for later that month.  Private treatment records submitted by the Veteran in November 2013 (prior to the scheduled procedure) indicate that he receives private treatment for esophageal stricture/dilatation from the Mayo Clinic in Florida.  

Private treatment records were not previously sought, are alleged to be pertinent, and those submitted are only partial (i.e., they do not present a complete disability picture.)  Consequently, a remand to secure such records is necessary.  (The Veteran is be advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)

Regarding the claim for a TDIU rating, the record suggests that the Veteran would be capable of light duty or sedentary work.  However, the record also suggests that his education and experience are limited.  (See, e.g., 1964 DD 214 (noting "Grammar 8" as the highest civilian education level attained) and December 2008 TDIU application (noting prior experience as a carpenter)).  Consequently, the Board finds that a remand for a vocational assessment to determine whether training for employment within the Veteran's physical capability (due to service-connected disability) is feasible in light of his limited education/experience is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit authorization and release forms for VA to obtain private treatment records from the Mayo Clinic in Florida.  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and that compliance with all requests is necessary, and afford him opportunity to do so.  He must be informed that, if he does not submit the authorization form sought, as requested, the claim will be processed under 38 C.F.R. § 3.158 as abandoned.
If the Veteran provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of all identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  

2.  The AOJ should forward the Veteran's record to a VA vocational specialist for review and an advisory opinion regarding the types of employment consistent with the Veteran's education and occupational experience, if any, that remain feasible despite the manifestations and functional impairment associated with his service connected disabilities found on VA examination and noted in evaluation/treatment records and the types of employment that would be precluded by the service-connected disabilities. 

The opinion must include rationale that cites to supporting factual data.

3.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received (e.g., a new VA examination, if indicated), and then review the record and readjudicate (under 38 C.F.R. § 3.158(a) if applicable) the claims on appeal.  If either remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his attorney opportunity to respond.  [If the Veteran does not provide the release sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

